


Exhibit 10.54

 

AMENDMENT NO. 3

TO THE

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amendment No. 3 to the Amended and Restated Employment Agreement is made as
of December 15, 2009 by and among FGX International Inc., a Delaware corporation
(the “Company”) and Steven Crellin, a resident of the State of Rhode Island (the
“Executive”).

 

WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement dated as of February 18, 2008, as amended through November 6, 2009
(the “Agreement”); and

 

WHEREAS, pursuant to and in accordance with Section 22 of the Agreement, the
Company and the Executive desire to amend the Agreement in order to provide for
compliance with Section 409A of the Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, in consideration of the foregoing promises and agreements
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
as follows:

 

1.             The following is added at the end of the third sentence of
Section 2 of the Agreement, immediately prior to the period of such sentence:

 

; provided, however, that if a Change in Control shall have occurred during the
Term, the Term shall expire no earlier than twenty-four (24) months beyond the
month in which such Change in Control occurred

 

2.             That portion of Section 9(g) of the Agreement that follows the
first sentence thereof is amended in its entirety to read as follows:

 

If the Company terminates the Employee’s employment without Cause, or if
Executive terminates his employment pursuant to Section 9(d) above (for a reason
other than those covered by Section 9(a), (b) or (c) above), then, subject to
Section 9(h), the Company shall provide the Employee with a severance package
for 18 months, commencing on the first business day of the third month following
the effective date of such termination, which shall consist of the following: 
(x) payment on the first business day of the month of an amount equal to
one-twelfth of the Employee’s then current Base Salary under
Section 4(a) hereof; (y) payment on the first business day of each month of an
amount equal to one-twelfth of the Employee’s Annual Target Bonus Amount (as
defined in Section 4(b) above) for the year of termination, provided, however,
that the first payment to be made under clauses (x) and (y) of this
Section 9(g) shall be an amount equal to three-twelfths of such Base Salary and
Annual Target

 

1

--------------------------------------------------------------------------------


 

Bonus amounts; and (z) continuation of all benefits under Section 6 hereof at
the same cost to the Employee as is applicable to active employees of the
Company (with the Employee being entitled to reimbursement by the Company of any
amounts paid by the Employee due to the delay in the commencement of such
benefit pursuant to this sentence); provided, however, that benefits under
Section 6 shall be discontinued as of the date on which the Employee is provided
comparable benefits from any other source.  Notwithstanding anything herein to
the contrary, each severance payment shall be deemed to be a separate payment
within the meaning of Section 409A of the Code and the regulations thereunder.

 

3.             Section 9(k) of the Agreement is amended in its entirety to read
as follows:

 

Notwithstanding any other provision of this Agreement to the contrary, as a
condition precedent to receiving any severance payment the Employee shall
execute, not later than forty-five (45) days following (and not prior to) the
effective date of such termination of employment, a general release of any and
all claims which the Employee or his heirs, executors, agents or assigns might
have against the Company, its subsidiaries, affiliates, successors, assigns and
its past, present and future executives, officers, directors, agents and
attorneys, except for claims arising under this agreement or any benefit plan in
which the Employee is a participant (other than any such plan providing a
benefit in the nature of a severance benefit) or for any right to
indemnification to which the Employee may be entitled as an officer and director
of the Company.

 

4.             The first sentence of Section 9(i)(1) of the Agreement is
restated in its entirety to read as follows:

 

Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this agreement or otherwise (a “Payment”)
would constitute an “excess parachute payment” within the meaning of
Section 280G(b) of the Code, and thus would result in the Employee incurring an
excise tax under Section 4999 of the Code, then amounts payable or distributable
to or for the benefit of the Employee pursuant to this Agreement (such payments
or distributions pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced to the Reduced Amount, but only if and to
the extent that the after-tax value to the Employee of reduced Agreement
Payments would exceed the after-tax value to the Employee of the Agreement
Payments received by the Employee without application of such reduction;
provided, that such reduction shall occur in the following order:  (1) cash
payments subject to Section 409A of the Code; (2) cash payments not subject to
Section 409A of the Code; and (3) non-cash forms of benefits; and provided,
further, that to the extent any payment to be reduced

 

2

--------------------------------------------------------------------------------


 

pursuant to this sentence is to be made over time (e.g., in installments, etc.),
then such payments shall be reduced in reverse chronological order.

 

5.             Except as expressly provided herein, no other modifications or
amendments to the Agreement are being made and, with the exception of the
amendment set forth herein, the terms and conditions of the Agreement are hereby
ratified and confirmed.

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 3 as of the
date first written above.

 

 

 

FGX INTERNATIONAL INC.

 

 

 

 

 

/s/ ALEC TAYLOR

 

By: Alec Taylor

 

Title: Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ STEVEN CRELLIN

 

Steven Crellin

 

 

 

3

--------------------------------------------------------------------------------
